        Case 1:20-cv-00111-CLM Document 23 Filed 01/07/21 Page 1 of 6                       FILED
                                                                                   2021 Jan-07 PM 04:39
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        EASTERN DIVISION

LANCE WILLIAM PARKER                    )
Plaintiff,                              )
                                        )
v.                                      ) CASE NO. 1:20-cv-00111-CLM
                                        )
DILLARD’S INC., et al.                  )
Defendants.                             )

                           MEMORANDUM OPINION

      Plaintiff Lance Parker (“Parker”) was arrested in a Dillard’s after an off-duty

police officer, working as security, detained and held Parker for stalking one of the

store’s employees. Parker brings a claim of false imprisonment against Defendants

Dillard’s Inc. and Higbee SALVA, LP d/b/a Dillard’s (collectively, “Dillard’s”).

Dillard’s has moved for summary judgment (doc. 14). As detailed within, undisputed

facts show that the off-duty officer lawfully detained Parker because the officer

knew about a warrant against Parker. So Dillard’s is entitled to summary judgment.

                            STATEMENT OF FACTS

      Stephanie Cline (“Cline”) was a sales associate at Dillard’s. Before the events

at issue, Cline had filed a complaint against Parker for second degree stalking and

harassment that led police to issue a warrant for Parker’s arrest. Doc. 19 at 2.

      Sometime later, Cline parked outside Dillard’s on her way to work. Doc. 16

at 3. Parker then drove up and “boxed” Cline’s car in its parking spot. Cline called
           Case 1:20-cv-00111-CLM Document 23 Filed 01/07/21 Page 2 of 6




the police. Parker fled the parking lot when he heard police sirens.1 Id. But Parker

came back later that day, and Cline saw Parker in Dillard’s. Cline “felt scared and

uncomfortable,” and she told her manager that “[Parker] was stalking her and that

she had a warrant out for his arrest.” Id. at 4.

         Her manager relayed this information to Johnny Sloan (“Sloan”), an off-duty

police officer who was working as a security guard for Dillard’s. Sloan found Parker

and detained him. Viewing the facts most favorably to Parker, Sloan was not wearing

a uniform but did identify himself as store security as he escorted Parker to the

offices in the back of the store. Doc. 19 at 2. Sloan held Parker in the office while

he waited for on-duty officers.

         Parker alleges that Sloan did not: (1) identify himself as a police officer; (2)

inform Parker that he was under arrest; or (3) inform Parker of the charges/warrant

against him. But Parker does not allege to have asked any of those questions either.

Officers from the Oxford City Police Department came to Dillard’s and picked up

Parker. An Officer Butler signed the arrest report. Doc. 19 at 3. Oxford police served

a warrant at the Oxford City Jail and booked Parker. Doc. 16 at 5. Parker pleaded

guilty to “stalking in the 2nd degree2.” Doc. 15-6.




1
 Parker does not dispute “boxing in” Ms. Cline’s car and then fleeing.
2
 This court notes that Parker denies pleading guilty in his response brief (doc. 19 at 3) but the contention is refuted
by the evidence. This court takes judicial notice of the dismissal of Case. No. 11-CV-2016-900392 by the Circuit
Court of Calhoun County, Alabama.
        Case 1:20-cv-00111-CLM Document 23 Filed 01/07/21 Page 3 of 6




                            STANDARD OF REVIEW

      Summary judgment is appropriate when there is no genuine issue of material

fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). A dispute is genuine only “if the evidence is such that a reasonable jury could

return a verdict for the non-moving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). In reviewing a motion for summary judgment, the court must draw

all reasonable inferences in favor of the non-moving party. Reeves v. Sanderson

Plumbing Products, Inc., 530 U.S. 133, 135 (2000).

                                    ANALYSIS

      Dillard’s argues that it did not falsely imprison Parker under Ala. Code § 6-5-

170 for two separate reasons: (1) Parker’s imprisonment was legal under Ala. Code

§ 15-10-3(a)(6) and (2) Parker waived his right to challenge the lawfulness of his

arrest. Because the court agrees that Parker’s arrest was lawful, the court does not

address whether Parker waived his right to challenge the validity of the arrest.

      In Alabama, “[f]alse imprisonment consists of the unlawful detention of the

person of another for any length of time whereby he is deprived of his personal

liberty.” Ala. Code § 6-5-170. “A false arrest will support a claim of false

imprisonment.” Heining v. Abernathy, 295 So.3d 1032, 1037 (quoting Upshaw v.

McArdle, 650 So.2d 875 (Ala. 1994)).
        Case 1:20-cv-00111-CLM Document 23 Filed 01/07/21 Page 4 of 6




      Dillard’s argues that Parker’s arrest was legal under Section 15-10-3(a)(6) of

the Alabama Code:

      An officer may arrest a person without a warrant, on any day and at any
      time in any of the following instances: when the officer has actual
      knowledge that a warrant for the person’s arrest for the commission of
      a felony or misdemeanor has been issued, provided the warrant was
      issued in accordance with this chapter.

Parker contends that his arrest was unlawful because: (1) §15-10-3(a) only applies

to on-duty police officers; and (2) Sloan did not have personal knowledge of the

warrant’s existence.

        I.   Off-duty Police Officers Under § 15-10-3

      Contrary to Parker’s assertion, the Alabama Supreme Court has ruled that

§15-10-3(a) applies to off-duty police officers while they serve as security for a

private entity. In Perry v. Greyhound Bus Lines, off-duty police officers worked as

security for a Greyhound bus station. 491 So.2d 926 (Ala. 1986). They observed a

man committing a misdemeanor. While arresting the man, a “brief scuffle occurred.”

Id. The man sued the off-duty officers for assault and battery. Id. The man argued

“that the arresting officers, acting as security guards for Greyhound and not as police

officers … had no authority to use physical force in effecting the arrest and

apprehension of [him].” Id. The Alabama Supreme Court held that the arrest was

lawful and partially premised their holding on Ala. Code § 15-10-3. Id.
        Case 1:20-cv-00111-CLM Document 23 Filed 01/07/21 Page 5 of 6




      Parker argues that Alabama law considers Sloan an employee of Dillard’s

rather than an off-duty police officer. Doc. 19 at 6. He cites Robinson v. State of

Alabama, 361 So.2d 1113 (1978), for support. But Robinson is irrelevant here.

Robinson dealt with a charge for assaulting a peace officer with a deadly weapon.

Id. at 1114. This case involves §15-10-3(a), which is a different statute with different

text and purpose.

      In short, §15-10-3(a) permits off-duty police officers to arrest a person while

working for a private entity, under certain circumstances.

       II.   “Personal Knowledge” Under § 15-10-3(a)(6)

      One of those circumstances is “[w]hen the officer has actual knowledge that

a warrant for the person's arrest for the commission of a felony or misdemeanor has

been issued[.]” Ala. Code § 15-10-3(a)(6). Here, Cline (the stalking victim) told her

manager about the warrant, and that information was relayed to Sloan before Sloan

detained Parker. That knowledge brings Sloan’s action under §15-10-3(a)(6). Parker

makes two arguments against this straight-forward reading of the statute.

      First, Parker cites Telfare v. City of Huntsville, 841 So. 2d 1222 (Ala. 2002),

for the premise that §15-10-3 does “not allow law-enforcement officers the

discretion to arrest alleged wrongdoers for misdemeanors not committed in the

presence of the arresting officer.” Doc. 19 at 12. But Telfare dealt with an arrest

following a fight that the arresting officer did not witness. 841 So. 2d at 1225. Unlike
        Case 1:20-cv-00111-CLM Document 23 Filed 01/07/21 Page 6 of 6




this case, there was no warrant in Telfare, so the arrest did not meet § 15-10-3(a)(6).

So Telfare doesn’t apply to the current situation.

      Second, Parker implies that information about a warrant must come from a

law enforcement agency—not from non-officers like Cline or her manager. Doc. 19

at 5. But the statute contains no such requirement; it simply says, “actual

knowledge.” Cline told her manager about the warrant, and that knowledge was

given to Sloan. Sloan then used that knowledge to detain Parker. This court holds

Sloan’s “actual knowledge” was sufficient to meet §15-10-3(a)(6).

                                  CONCLUSION

      For the reasons stated above, Dillard’s motion for summary judgment (doc.

14) is due to be GRANTED, and Parker’s claims are due to be DISMISSED WITH

PREJUDICE. The court will enter a separate order carrying out this conclusion.

      DONE this 7th day of January, 2021.




                                     _________________________________
                                     COREY L. MAZE
                                     UNITED STATES DISTRICT JUDGE
